Name: 1999/553/EC: Council Decision of 12 July 1999 on the provisional application of the Agreement between the European Community and the Kingdom of Cambodia on trade in textile products
 Type: Decision
 Subject Matter: leather and textile industries;  European construction;  international trade;  Asia and Oceania;  trade
 Date Published: 1999-08-13

 Avis juridique important|31999D05531999/553/EC: Council Decision of 12 July 1999 on the provisional application of the Agreement between the European Community and the Kingdom of Cambodia on trade in textile products Official Journal L 215 , 13/08/1999 P. 0001 - 0001COUNCIL DECISIONof 12 July 1999on the provisional application of the Agreement between the European Community and the Kingdom of Cambodia on trade in textile products(1999/553/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133, in conjunction with Article 300(2), first sentence, thereof,Having regard to the proposal from the Commission,Whereas the Commission has negotiated on behalf of the European Community an Agreement between the European Community and the Kingdom of Cambodia on trade in textile products, initialled on 3 February 1999;Whereas this Agreement should be applied on a provisional basis from 1 August 1999 pending the completion of the procedures for its conclusion, subject to reciprocal provisional application by the Kingdom of Cambodia,HAS DECIDED AS FOLLOWS:Article 1The Agreement between the European Community and the Kingdom of Cambodia on trade in textile products shall be applied on a provisional basis from 1 August 1999 pending the completion of the procedures for its conclusion, subject to reciprocal provisional application by the Kingdom of Cambodia.The text of the Agreement is attached hereto.Article 2This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 12 July 1999.For the CouncilThe PresidentS. NIINISTÃ 